                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

ERWIN DIBRELL,                                      §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §            2:17-CV-132-D
                                                    §
FNU WILLIAMS, et al.,                               §
                                                    §
        Defendants.                                 §


                                                ORDER

        After making an independent review of the pleadings, files, and records in this case, and the

November 15, 2018 findings, conclusions, and recommendation of the magistrate judge, the court

concludes the magistrate judge’s findings and conclusions are correct. The recommendation of the

magistrate judge is adopted, and this action is dismissed without prejudice to plaintiff’s right to reopen

the case if he pays the filing and administrative fees and files a motion to reopen within 30 days of the

date of the court’s judgment.

        SO ORDERED.

        December 20, 2018.

                                                _________________________________
                                                SIDNEY A. FITZWATER
                                                SENIOR JUDGE
